Reasons For Allowance

The following is an examiner’s statement of reasons for allowance:
The combination as claimed wherein a method of imputing a data value in a sensor data sequence, comprising identifying instances of time instants in sensor data sequence with the missing sensor data value corresponding to the instances of time instants of the determined nearest neighbors in the similar response data sequence; determining a candidate value for imputing, based on sensor data values of the identified instances of time instants in the sensor data sequence through learning based on semantics of features of the sensor data values in the sensor data sequence (claims 1, 12) is not disclosed, suggested, or made obvious by the prior art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Note Regarding 35 USC 101

Pursuant to the 2019 Revised Patent Subject Matter Eligibility Guidance, the following analysis is made.
In claims 1 and 12, the abstract idea including “determining a candidate value for imputing …” is integrated into a practical application of “imputing the candidate value …” 
Accordingly, the claims are patent eligible under 35 USC 101.

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Jannarone et al. (US 2008/0126274) discloses “[a]uto-adaptive processing operations may include imputing each missing feature value from non-missing feature values and/or prior learning; converting imputed feature values to output imputed 
measurement values; and supplying a variety of feature value and feature function
monitoring and interpretation statistics” (paragraph 0028, .lines 6-10) and “utilize[ing] a form of "nearest neighbor" processing in order to impute expected values for particular cells” (paragraph 0093, lines 4-5). However, Jannarone et al. does not disclose at least identifying instances of time instants in sensor data sequence with the missing sensor data value corresponding to the instances of time instants of the determined nearest neighbors in the similar response data sequence.

Contact Information

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael Nghiem whose telephone number is (571) 272-
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrew Schechter can be reached at (571) 272-2302.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


/MICHAEL P NGHIEM/Primary Examiner, Art Unit 2862                                                                                                                                                                                                        July 26, 2021